Citation Nr: 1644806	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  08-29 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 30 percent for a service-connected mental disorder. 


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2).

The appellant is a veteran (the Veteran) who had active duty service with the United States Air Force from February 1958 to May 1979 including confirmed service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from March 2008 and May 2013 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The March 2008 decision denied service connection for sleep apnea, while service connection for an anxiety disorder was granted in May 2013.  A 30 percent initial evaluation was assigned for the psychiatric disorder, effective from May 18, 2012.

In May 2011, the Veteran presented testimony at a Board hearing, chaired by the undersigned Acting Veterans Law Judge sitting at the RO and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

In August 2011, the Board remanded the service connection claim for additional evidentiary development.  In June 2014 and May 2016, the Board remanded both issues for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  In June 2014, the Board also denied service connection for a low back disorder.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2016).

The Board has considered whether the rating claim on appeal includes the issue of Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  However, in this case, the Veteran has not asserted that his service-connected disabilities render him unemployable and the evidence does not otherwise indicate unemployability due to service-connected disabilities.  


FINDINGS OF FACT

1.  Sleep apnea is not among the certain chronic diseases for which the presumption of service connection; the provisions regarding chronicity in service and continuity of symptomatology after service do not apply.  

2.  Sleep apnea is not etiologically related to an injury or disease noted in service.  

3.  Sleep apnea is not etiologically related to, or permanently worsened beyond natural progress by, a service-connected disability or disabilities.

4.  At no time during the period on appeal has the Veteran's service-connected mental disorder been manifested by occupational and social impairment with reduced reliability and productivity, by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for a disability rating higher than 30 percent for the service-connected mental disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in May 2007 and November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  The RO has also obtained thorough medical examinations regarding the claims, as well as medical opinions. 

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining additional VA treatment records, scheduling an examination to evaluate the Veteran's psychiatric disability, and obtaining an opinion regarding the claimed association between sleep apnea and the service-connected hypertension.  

The Board acknowledges the argument of the Veteran's representative in October 2016 that the opinion obtained by the Board addressed only hypertension and did not address a relationship between sleep apnea and the Veteran's mental disorder.  The representative argued "Consideration should be given to remanding this case again to obtain another medical opinion.  The examiner failed to mention whether the claimed condition could be due to or associated with his service-connected anxiety disorder."  

However, the Veteran's representative did not acknowledge the December 2014 opinion, which was obtained by the Board in a previous remand of this issue.  That opinion specifically addresses the claimed nexus between the service-connected mental disorder and sleep apnea.  Because the opinion was not acknowledged, the Board infers no specific assertion of inadequacy of that opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  The Board finds that additional remands to obtain additional medical opinions can serve no reasonable purpose but to further delay a decision.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Service Connection Claim-Sleep Apnea

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The presumption diseases do not include sleep apnea or other sleep disorders.  Accordingly, there is no presumption of service connection and the provisions regarding continuity of symptomatology are not applicable.  

Service treatment records reveal no treatment for, or diagnosis of, sleep apnea, and no complaint of symptoms of disordered sleep, excessive snoring, shortness of breath, or other symptomatology currently reported as associated with sleep apnea.  At service separation in March 1979, the Veteran was examined and found to be clinically normal with respect to the mouth and throat.  Potentially pertinent to the appeal, he reported no history of, or current, throat trouble or shortness of breath.  

In a letter received in August 2007, the Veteran reported that he has experienced sleep apnea since the 1970s.  According to this account, it only occurs when he is sleeping on his back.  When he is very tired, the symptoms are worse.  

The report of a VA Respiratory Diseases Examination in September 2007 reveals symptoms of tachycardia, possible choking, sleep paralysis, and loud snoring.  The examiner recommended a sleep study to determine whether a diagnosis of sleep apnea was appropriate.  

An overnight polysomnography test was conducted in January 2008 and the Veteran was diagnosed with severe sleep apnea syndrome (VBMS record 02/05/2008).  

The Veteran reported on a VA Form 9 (Appeal to Board of Veterans' Appeals), received in November 2008, that he never heard the name sleep apnea until 2006 but had symptoms of the condition since the mid 1960's, since his first tour in Vietnam.  According to the Veteran, he had all the symptoms of sleep apnea without knowing what it was.  He noted that, in the mid-1970's, he was grounded as a flight engineer for falling asleep at the flight engineer's panel several times during a flight.  This was due to his not getting the proper sleep at night due to sleep apnea.  He stated "I am sure that is what it was."  

In a letter received in July 2009, the Veteran's former spouse noted that she had been married to the Veteran since 1962 and knew him when he was in the service.  She stated that he had a hard time getting a full night's rest after returning from his tour of duty.  He snored very loudly and would wake abruptly with severe shortness of breath and bewilderment.  At times, she was afraid he would die in his sleep, it was so bad.  She reported that doctors told them that this was a side-effect of combat.

The Veteran submitted an article in May 2011 entitled Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome, which focused on the effect of sleep disturbance, including sleep apnea syndrome, in the treatment of posttraumatic stress disorder (PTSD).  The conclusion was that treatment of PTSD will be more successful if treatment of sleep complaints is emphasized and if sleep apnea and other sleep disorders are treated aggressively.  

The Veteran testified in June 2011 that his sleep problems started after Vietnam and that his episodes begin as nightmares and then intensify to symptoms such as choking.  He asserted that there was a relationship between the mental symptoms and the sleep symptoms.  

The report of a VA examination in November 2011 includes the examiner's opinion that sleep apnea was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that many people snore but do not have sleep apnea.  Even with subjective complaints of past episodes of fatigue, many people have fatigue for many different reasons.  The examiner found no evidence in the service record that the Veteran had lack of concentration, morning headaches, moodiness, decreased libido/impotence, nocturia, awakening with angina, restless fitful sleep, etc.  The examiner acknowledged the Veteran's hypertension, but found that this was only a single factor, and that sleep apnea includes an extensive list of physical and emotional signs and symptoms, which the examiner listed.  The examiner noted that the Veteran was prescribed a blood pressure medication in the service which caused him to be sleepy and noted an August 1975 reference to the fact that he was not motivated to fly due to his blood pressure medications.  The examiner also noted that in March 1977, the Veteran requested a waiver from working at night because he stated his medications made him sleepy.  The examiner noted that, when a person is first started on blood pressure medication, this causes the blood pressure to decrease, which can make a person feel tired, fatigued, and sleepy until their body adjusts to the lower pressure.  The examiner found no conclusive evidence that the Veteran suffered from symptoms of sleep apnea while in the service.  

In response to a Board remand, another opinion was obtained in December 2014.  Upon review of the record, the opinion states that it is less likely as not that the Veteran's sleep apnea was caused or aggravated by the Veteran's service-connected anxiety disorder.  The rationale notes that while studies have shown using C-PAP helps with symptoms relating to mental health conditions such as insomnia, nightmares, restlessness, etc., if you have these mental health conditions, it does not mean you will have sleep apnea or vice versa.  According to the opinion, there is no cause and effect with these two conditions.  An "association" between sleep apnea and anxiety/depression does not establish a causal relationship.  Per Harrison's Principles of Internal Medicine, "Apneas and hypopneas are caused by the airway being sucked closed on inspiration during sleep."  This is an anatomic, not a psychological problem/condition (Virtual VA record 12/08/2014).

In response to another Board remand, an opinion was obtained in August 2016.  That opinion provides that the gold standard test for obstructive sleep apnea is a sleep study.  If the sleep study shows some evidence of sleep apnea, than a CPAP titration sleep study is appropriate.  According to the opinion, the facts remain and have not changed, if hypertension plays a factor in a person with sleep apnea syndrome, it will be revealed during the sleep study as central apnea.  This Veteran's sleep study was negative and just because he had a diagnosis of hypertension, it did not play a factor in his sleep apnea syndrome, as evidenced by the sleep study.  According to the opinion, one cannot give the diagnosis of sleep apnea due to hypertension if this did not show up on the sleep study as central apneas.  The examiner cited the prior discussion of central apneas and the rationale that the Veteran did not have central apneas shown on his sleep study.  The opinion concludes that the gold standard of the sleep study itself indicates that he does not have sleep apnea as a nexus to his service connected hypertension.  The examiner reiterated: "It is less likely than not that the [V]eteran's sleep apnea was aggravated by the service or the service connected hypertension.  The examiner noted that she had an extensive history of treating sleep apnea and had the condition personally.  

After a review of all of the evidence, the Board finds that the Veteran did not have sleep apnea in service or for many years after service separation.  The Board finds no etiologic relationship between current sleep apnea and any injury or disease noted in service.  The Board also finds that sleep apnea was not caused or aggravated by any service-connected disability.  

There is no medical opinion that purports to relate the causation or aggravation of sleep apnea to service or any service-connected disability.  The article entitled Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome does not purport to establish a relationship between psychiatric disorders and the causation or aggravation of sleep apnea.  Rather, it discusses the need for treatment of sleep complaints if the treatment of psychiatric disorders is to be successful.  The only evidence in favor of the asserted nexus consists of lay statements submitted by the Veteran and by others in his behalf.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

With respect to sleep apnea, lay evidence can be competent evidence with respect to certain facts, such as describing the presence of specific symptoms.  The statements of the Veteran and his former spouse regarding disordered sleep, gasping, snoring, sudden awakening, etc., are competent to the limited extent of identifying these symptoms.  However, the Board observes that these are general symptoms which can have many causes.  The Veteran has a service-connected psychiatric disability which has among its acknowledged symptoms significant sleep impairment.  As noted by the December 2014 medical opinion, the Veteran also has hypertension and had this condition in the service.  His medications taken for hypertension are noted in the service records to have caused some initial drowsiness.  

The Board finds that relating these rather general symptoms to the diagnosis of sleep apnea is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge and understanding of all the potential causes of these symptoms, and the inherently medical question of how specific symptoms in service may have supported a diagnosis of sleep apnea.  These are not matters which are capable of lay observation.  Accordingly, these lay statements are not competent evidence of an etiologic relationship between the claimed sleep apnea and the more general symptoms noted in and immediately after service.  

In addition, the Veteran's recent account that he was suspended from his duties due to drowsiness attributed to sleep apnea is contradicted by the service record.  The service treatment records clearly discuss his suspensions from flight duty status.  However, as addressed in the November 2011 medical opinion, they attribute his drowsiness to the effects of his hypertension medications.

A February 20, 1975, Clinical Record reveals that the Veteran had been granted a waiver for essential hypertension through March 31, 1975, due to adequate control of hypertension on medications.  A July 21, 1975, note reveals the Veteran's complaint of some sleepiness after taking Aldomet.  An August 20, 1975, clinical note reveals a recommendation for continued waiver.  However, a September 10, 1975, note indicates that the Veteran was found to be medically disqualified for flying duty due to (1) excessive body weight; and (2) benign essential hypertension inadequately controlled.  A November 25, 1975, clinical note reveals that, when attempts were made to start Aldomet again, the Veteran experienced drowsiness which presented a hazard to flying safety.  

This is not the case of a silent record.  The service treatment records specifically address the incident and clearly relate the causes of the suspension to causes other than sleep apnea, and they relate his drowsiness to hypertension medications.  The Board finds that the service treatment records are more reliable evidence of the medical understanding surrounding the Veteran's symptoms at the time of service than are his statements submitted in support of a claim for benefits many decades later.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  See also Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

The Board has also considered whether the combat rule may provide assistance in substantiating the onset of sleep apnea in service.  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  

However, the provisions of 38 U.S.C.A. § 1154(b) can only provide a factual basis upon which to establish the occurrence of a particular disease or injury in service; they cannot be used to link the claimed disease or injury etiologically to a current disability.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, they relax the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

In this case, the question for resolution is a medical one.  It does not involve identification of symptoms in service, but the attribution of those symptoms to the diagnosis of sleep apnea.  The combat rule does not aid the Veteran in establishing the element of nexus necessary to favorably resolve this appeal.  

In summation of the Board's findings: the Veteran has a current disability of sleep apnea, which is not among the chronic diseases for which the presumption of service connection and the provisions regarding chronicity in service and continuity of symptomatology after service apply.  Sleep apnea is not etiologically related to an injury or disease noted in service.  Sleep apnea is not etiologically related to, or permanently worsened beyond natural progress by, a service-connected disability or disabilities.  In light of these findings, the Board concludes that service connection for sleep apnea is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating Claim-Mental Disorder

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a claimant's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Nevertheless, where a claimant is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a claimant's psychiatric symptoms and the claimant's capacity for adjustment during periods of remission.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a claimant is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5.  For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV-TR.  See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)).

In the May 2013 rating decision, VA granted service connection and assigned an initial 30 percent rating for an unspecified anxiety disorder, pursuant to Diagnostic Code 9413, effective May 18, 2012, which was deemed to be the date of claim.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings: 

A 0 percent rating is warranted if a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

The DSM-5 eliminated the GAF scores used in the DSM-IV: It was recommended that the GAF be dropped from DSM-5 for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In order to provide a global measure of disability, the World Health Organization (WHO) Disability Assessment Schedule (WHODAS) is included, for further study, in Section III of DSM-5 (see the chapter "Assessment Measures"). The WHODAS is based on the International Classification of Functioning, Disability and Health (ICF) for use across all of medicine and health care.  Benson v. Shinseki, No. 12-3106, 2013 WL 6511510 (2013).  

The report of a VA examination in April 2013 reveals a diagnosis of anxiety disorder NOS.  The Veteran reported symptoms of anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events.  The examiner assigned a GAF score of 80, which under the DSM-IV reflects that, if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

The examiner opined that the criteria for a 10 percent rating were the most appropriate.  The Board acknowledges that this determination is an adjudicative question and not a matter for medical opinion; however, while not determinative, the opinion is still probative evidence regarding the level impairment.  

Vet Center records reveal that the Veteran reported symptoms including nightmares, problems sleeping, and restlessness.  He does not like people to be behind him, he is mistrustful of others, he questions the motives of others, he has had a series of jobs over the years (skilled aircraft mechanic) but has some mistrust of authority figures and likes to work on his own.  He has a few close friends from over the years.  When he feels irritated, he now walks away and tends to not allow others to get close (VBMS record 06/14/2013). 

VA outpatient records include depression screens on December 17, 2012, and January 31, 2014, which were negative (Virtual VA record 02/17/2015, p. 45).  

VA outpatient treatment records also include a June 23, 2016, Psychology Initial Evaluation which shows that the Veteran reported no treatment history, no psychiatric hospitalizations, and no suicide attempts or ideation.  He complained of impaired sleep, bad dreams, distrust of others, concentration difficulties, and restlessness.  He also reported vivid memories of unpleasant prior experiences, disrupted sleep, poor memory, and anxiety.  A Beck Anxiety Index (BAI) produced a score (9) that was indicative of the presence of a very low level of anxiety.  An Assessment of Depression Inventory (ADI) produced a score (29) that was found to indicate the presence of a very mild level of depression.  The Veteran's hygiene was found to be adequate; grooming and dress were consistent with the situation.  His behavior was cooperative and reasonable.  His speech was responsive, clear, and relevant.  His mood was euphoric.  His affect was congruent with mood.  His insight (understanding of current problems and their implications) was fair; his thought process was within normal limits; and his cognition was good (VBMS record 08/23/2016).  

A September 2016 VA Mental Disorders Examination includes a diagnosis of anxiety disorder unspecified.  The examiner assessed that the criteria for a 0 percent rating were the most appropriate.  The Veteran was noted to remain married to his wife of 46 years.  He reported being very satisfied with his relationship, and stated they share a common interest.  In his free time, he works around the house and takes care of his garden.  The Veteran retired from his civil service position in 2002.  

The Veteran's only symptom at the time of the September 2016 examination was anxiety.  He was found to be wearing appropriate attire.  Hygiene and grooming were adequate.  He exhibited no overt signs of psychomotor agitation.  He was alert and oriented to person, place, time, and situation.  He was able to understand the nature and purpose of the evaluation and the limits of confidentiality after a brief explanation was provided.  He was calm and cooperative throughout the interview.  Volume, rate, rhythm, and tone of speech were within normal limits, and no articulation deficits were observed.  His eye contact was good.  No significant difficulties with concentration were noted.  He did not endorse significant memory problems.  He reported his mood was "like it always is," and described his general mental state as "always apprehensive, kind of on the edge all the time."  His affect was euthymic and generally appropriate to the situation and topics of conversation.  He did not endorse significant social isolation.  He denied current thoughts of harming himself or others.  His thought processes were organized, logical, coherent, and sequential.  Thought processes were neither excessively slow nor fast.  Thought content was goal-directed and consistently appropriate to topics of conversation, and he exhibited no loss of reality contact.  The Veteran denied experiencing hallucinations in any modality, and no perceptual disturbances were noted.  

Generally, the Veteran was found to be quite high-functioning with a number of meaningful relationships and activities noted.  He stays active, participating in competitive shooting, is a member of three different gun clubs, and enjoys working outdoors when it is not too hot.  He was found to be experiencing mild anxiety symptoms and did not meet criteria for a PTSD diagnosis.  The examiner concluded, based on all available evidence, including the Veteran's long-term marriage and successful completion of two careers, that there is little to no functional impairment related to his mental health symptoms. 

After a review of all of the evidence, the Board finds that, at no time during the period on appeal has a disability rating in excess of 30 percent been warranted.  

The Board notes that the essential distinction between the 30 percent and 50 percent rating appears to be centered on whether interference with occupational function is intermittent or constant.  The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating do not.  Rather, they describe a more consistent or ongoing reduced reliability and productivity.  Here, despite the constant presence of anxiety, it would appear that the Veteran only experiences actual impairment of occupational and social function to any degree on an occasional basis, but is generally able to function at a normal level regarding family relations, social relations, and organized tasks consistent with the requirements of an occupation.  The September 2016 examiner's finding of essentially no current occupational or social impairment at the time of that examination is highly probative with respect to the occasional or intermittent nature of the Veteran's impairment, as is the GAF score of 80 assigned in April 2013.  As noted above, the symptoms associated with such a score include qualifiers such as "transient" and "temporarily."  

In summation of the Board's findings, at no time during the period on appeal has the Veteran's service-connected mental disorder been manifested by (1) occupational and social impairment with reduced reliability and productivity; by (2) occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or by (3) total occupational and social impairment.  In light of these findings, the Board concludes that a disability rating in excess of 30 percent for the service-connected mental disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  All the Veteran's psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9413, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, mild depression, mild anxiety, suspiciousness, and chronic sleep impairment are specifically included in the rating schedule, and the assigned 30 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for mental disorders inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).


ORDER

Service connection for sleep apnea is denied.  

A disability rating in excess of 30 percent for the service-connected mental disability is denied.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


